OPINION — AG — ** STATE INSURANCE FUND — PREMIUMS — DISCOUNTS ** UNDER 85 O.S. 139 [85-139] WHICH PROVIDES "IN NO EVENT SHALL THE ENTIRE EXPENSES OF ADMINISTRATION OF THE STATE INSURANCE FUND AS AUTHORIZED FOR THE ENTIRE YEAR EXCEED TWENTY PERCENT OF THE EARNED PREMIUMS OF SAID YEAR" . . . YOU ASK: (1) ON THE FULL AMOUNT OF PREMIUMS CHARGED WITHOUT DEDUCTING THEREFROM THE AMOUNT OF DISCOUNTS ACTUALLY GIVEN FOR PROMPT PAYMENTS, ETC., (2) ON SAID FULL AMOUNT `AFTER' DEDUCTING SUCH DISCOUNTS ? — THE TWENTY PERCENT SHOULD BE BASED ON THE FULL AMOUNT OF PREMIUMS CHARGED AFTER DEDUCTING THEREFROM THE AMOUNT OF DISCOUNTS ACTUALLY GIVEN FOR PROMPT PAYMENT, ETC. (OPERATING EXPENSES, OVERHEAD EXPENSES, AGENCY OPERATIONS) CITE: 85 O.S. 139 [85-139] (FRED HANSEN)